UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-2078



NIKOLAY GLINCHUK,

                                            Petitioner - Appellant,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                             Respondent - Appellee.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A29-925-979)


Submitted:   December 11, 1997          Decided:     December 23, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nikolay Glinchuk, Appellant Pro Se. Donald Anthony Couvillon,
Linda Susan Wendtland, John Clifford Cunningham, Jr., Brenda Elaine
Ellison, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Appellant Nikolay Glinchuk seeks review of the Board of

Immigration Appeals' opinion and order dismissing his appeal and

affirming the immigration judge's decision denying his application

for asylum and withholding of deportation. Our review of the record

discloses that the Board's decision is based on substantial evi-
dence and is without reversible error. Accordingly, we affirm on

the reasoning of the Board. Glinchuk v. INS, No. A29-925-979
(B.I.A. Apr. 10, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rial before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                 2